Citation Nr: 0030680	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  93-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cervical disc disease 
with spinal stenosis and degenerative arthritis with 
bilateral cervical radiculopathy, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from February 1958 to May 1980 
and had four years of prior active service.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded the case in January 1995 and thereafter a 
July 1996 rating action increased the 10 percent evaluation 
assigned for degenerative arthritis of the cervical spine to 
20 percent.  Following a January 1997 Board remand a June 
2000 rating action recharacterized the disability as cervical 
disc disease with spinal stenosis and degenerative arthritis 
with bilateral cervical radiculopathy and increased the 
rating to 40 percent.  


FINDINGS OF FACT

1.  The service-connected cervical spine disorder is 
manifested by arthritis and severe limitation of motion and 
pronounced intervertebral disc syndrome (IVDS) of the 
cervical spine.  

2.  There is no probative evidence demonstrating that the 
veteran has experienced frequent periods of hospitalization 
due to his service-connected disability of the cervical spine 
or that the cervical spine disorder alone has caused marked 
interference with employment.  




CONCLUSION OF LAW

A rating of 60 percent for cervical disc disease with spinal 
stenosis and degenerative arthritis with bilateral cervical 
radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been no request to obtain additional evidence and 
no additional, relevant evidence has been identified.  It is 
otherwise the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

Dr. Esposito reported in October 1988 that the veteran had 
injured his low back in 1972.  He did not necessarily have 
neck pain when he had numbness in his hands.  His neck pain 
bothered him more than his low back pain.  

The veteran underwent VA hospitalization in December 1991 for 
disabilities not herein pertinent.  

Dr. A. C. Bass reported in May 1992 that the veteran had 
osteoarthritis of the cervical and lumbar segments of the 
spine which had not responded to nonsteroidal anti-
inflammatory drugs (NSAIDs) and he was now 100 percent 
totally disabled.  That physician reported in October 1992 
that the veteran had had a back injury in 1969 and a low back 
injury in 1972.  His back pain had progressively worsened 
such that he was unable to work for long periods of time.  He 
now had diffuse degenerative disc disease (DDD) in the 
cervical and lumbar segments of the spine and could no longer 
work as a Licensed Practical Nurse, L.P.N., due to chronic 
back pain.  

VA electrodiagnostic testing in September 1992 revealed 
bilateral carpal tunnel syndrome (CTS) but no findings to 
support a diagnosis of cervical radiculopathy.  

The veteran testified before a traveling member of the Board 
in May 1993.  It was argued that prior to April 29, 1993 the 
veteran was limited to part-time employment due to the 
severity of his service-connected disorder and thereafter was 
unable to pursue gainful employment because of severe pain.  
The veteran testified that his neck pain radiated down his 
arms and down into his chest (page 2).  He had numbness in 
his hands which one physician had explained was due to 
thoracic outlet syndrome which caused a pinching of the 
nerves in his neck.  He had decreased handgrip strength and 
had muscle spasm (page 3).  Because of his past hernias and 
his back, he had been accommodated at work for the last 
several years of his employment and had not had to do any 
heavy lifting (page 4).  He had been rated as totally 
disabled by the Federal Employees Retirement System (FERS) in 
1992.  The veteran's representative indicated that the claim 
was not being expanded to include a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (page 6).  The FERS had rated him totally 
disabled due to arthritis not only of the neck but also of 
the shoulders and hips and lumbar spine (page 7).  

On VA examination in March 1995 an evaluation of the motor 
status of the veteran's upper extremities was normal and his 
sensory status was intact.  It was commented that his neck 
and low back pain limited the activities he could perform.  

VA outpatient treatment (VAOPT) records show that 
electrodiagnostic testing in September 1996 revealed 
bilateral CTS and no cervical radiculopathy.  

Private medical records of the Northside Medical Associates 
reveal that in April 1997 it was reported that with respect 
to the veteran's complaints of numbness and tingling of his 
hands, electrodiagnostic tests had revealed bilateral CTS, 
for which the veteran was urged to have surgery.  He also had 
numbness in the anterior thighs when walking.  The 
impressions were lumbar stenosis, possible cervical 
spondylosis, and osteoarthritis.  In May 1997 it was noted 
that a surgical carpal tunnel release on the left had not 
provided relief.  The impressions included severe 
osteoarthritis, cervical spondylosis without evidence of cord 
or foraminal impingement, and lumbar stenosis.  

In August 1997 it was noted that he had diffuse 
osteoarthritis in his hands with Heberden nodes and Bouchard 
nodes, but no active synovitis.  

On VA examination in September 1997 the veteran's claim file 
was not available for review.  The veteran reported that 
cervical traction 15 years earlier had provided only minimal 
relief and he had not received any injections or been treated 
at a pain clinic.  He indicated that the numbness in his 
hands was worse than his neck pain.  On examination he had 
normal neck motion and deep tendon reflexes were 2+ 
throughout.  Motor strength was 5/5 throughout, except for 
give-way weakness in the right triceps.  Sensation to 
pinprick was grossly normal.  Cervical spine X-rays revealed 
moderate to severe osteocytic disease at C5-7 and an MRI 
revealed degenerative disease which was particularly worse at 
C3-7 but no evidence of spinal canal stenosis or herniated 
nucleus pulposus.  The diagnosis was no evidence of cervical 
radiculopathy or cervical myelopathy.  It was felt that his 
symptoms were most likely due to degenerative joint disease 
(DJD) of moderate degree and myofascial pain syndrome.  He 
had no evidence of CTS one-month following surgical release 
at a private medical facility.  

On VA examination in March 1999 some of the veteran's medical 
records were available for review.  The veteran reported that 
his arthritis prevented him from working as an L.P.N. on a 
regular basis.  It was noted that past electrodiagnostic 
testing had revealed L4-5 radiculopathy.  He had had multiple 
surgical procedures but none on his spine.  It was indicated 
that his arthritis of the cervical and lumbar segments of the 
spine were not responsive to NSAIDs and he was now 100 
percent totally disabled.  NSAIDs had not relieved his neck 
pain or numbness in his hands.  He had never used a neck 
collar because it had never helped.  The veteran reported 
that he had retired from employment at a VA Medical Center in 
1992 due to neck pain, as well as from stiffness, weakness, 
and lack of endurance.  

On examination it was noted that the veteran was left-handed.  
There was no significant discrepancy in his upper 
extremities, which appeared equal.  There was no atrophy, 
joint effusion, swelling or edema of his upper extremities.  
The joints of his upper extremities were stable at the 
shoulders, elbows, and wrists.  There was a significant loss 
of cervical lordosis, with signs of cervical paravertebral 
spasm and tenderness during pressing with the fingers over 
the paravertebral regions.  Neck pain was present during 
resting.  During cervical flexion pain increased in intensity 
from 0 to 15 degrees, and flexion did not continued beyond 20 
degrees due to excruciating pain.  During extension pain 
gradually increased from 0 to 10 degrees, with pain being 
exquisite from 10 to a termination of 15 degrees.  On right 
and left lateral bending pain increased from 0 to 10 degrees 
and was excruciating from 10 to 20 degrees.  On right 
rotation, pain increased from 0 to 20 degrees and continued 
in crescendo up to 25 degrees, when it became excruciating 
and movement stopped.  On left rotation, pain increased from 
0 to 25 degrees, and was excruciating from 25 to 30 degrees 
at which movement stopped.  

On examination the musculature of the veteran's neck appeared 
fair, with the exception of the noted bilateral spasm.  
Repetitive movement of the neck was not attempted due to the 
excruciating pain it elicited.  There were obvious and 
objectively visible signs of pain caused by neck movement in 
all directions.  During range of motion testing there was a 
subjective feeling of numbness and tingling down both upper 
arms and the thumbs and the 3rd, 4th, and 5th fingers, which 
was more accentuated on the right.  There was also weakness 
in the right biceps during flexion of the right elbow, such 
that strength was 4/5, as well as grasping and squeezing with 
both hands, in which strength was about 4/5.  Deep tendon 
reflexes (DTRs) in the biceps and triceps were 2+ on the left 
and 1+ on the right.  There were some asymmetric DTRs in the 
upper extremities, all of which appeared to involve the C6-7 
and probably C8 dermatomes of the right upper extremity.  

The examiner noted that the veteran complained of pain which 
interfered with his sleep and the examiner felt that this 
also precluded the veteran's employment as an L.P.N.  
However, he appeared able to perform the activities of daily 
living, instrumental activities of daily living, and minor 
daily activities.  His cervical spine disease played a big 
role in his complaints of pain in his arms and legs, although 
CTS might also be superimposed on this condition.  

Cervical spine X-rays revealed moderate to severe generalized 
degenerative changes from C3-4 through C6-7, with anterior 
and posterior spurs in the mid to lower cervical spine.  
Posterior spurs were probably encroaching on the neural 
foramina at C5-6 and C6-7, and possibly C7-T1.  A calcified 
density at the posterior aspect of C7 was believed to be a 
chronic inflammatory process.  An MRI revealed degenerative 
disease of the mid-cervical spine (as above), as well as 
multiple level neural foraminal narrowing, and several areas 
of impingement on the spinal cord due to degenerative disease 
and osteophyte formation.  The diagnoses were moderate to 
severe widespread cervical disc disease with spinal stenosis 
and degenerative arthritis and, most likely secondary 
thereto, moderate cervical radiculopathy bilaterally, but 
more accentuated on the right side and most likely involving 
dermatomes C6-7 and C7-8

Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2000).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

The RO has rated the cervical spine disability under 
38 C.F.R. § 4.71a, DC 5293 for severe intervertebral disc 
syndrome (IVDS), and has assigned a 40 percent evaluation.  
Under DC 5293, severe IVDS with recurring attacks, with 
intermittent relief warrants a 40 percent schedular rating 
and a maximum 60 percent schedular rating encompasses 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy (when involving the lumbosacral spine) 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  

There is no basis for the assignment of a higher schedular 
evaluation under any orthopedic DC other than 5293 because 
there is no ankylosis of the cervical spine, either favorable 
or unfavorable (see DC 5287), nor under 38 C.F.R. § 4.71a, DC 
5286 is there complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) which would warrant a 100 
percent rating.  Moreover, the 40 percent rating under DC 
5293 is greater than the maximum rating for limited cervical 
spine motion of 30 percent for severe limitation of motion 
under DC 5290.  

In determining whether the service-connected cervical spine 
disability is productive of some upper extremity neuropathy, 
consideration must be given to whether a higher rating is 
assignable under DC 5293 or whether a separate, compensable 
rating may be assigned on the basis of upper extremity 
neurological impairment, generally see Bierman v. Brown, 6 
Vet. App. 125 (1994) (dealing with lower extremity peripheral 
neuropathy from IVDS of the lumbosacral spine) and, also, 
whether a higher rating may be assigned on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (2000).  

VAOGCPREC 36-97 specifically dealt with situations in which 
an IVDS rating was less than the maximum 60 percent.  It was 
held that IVDS involves loss of range of motion because 
neurological impairment and resulting pain associated with 
injury to the sciatic nerve (which effects the lower 
extremity) may cause limitation of motion of the spine.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even if the rating (e.g., 40 percent) equals the 
maximum rating under diagnostic codes for limitation motion.  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed if there is evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule, including 38 C.F.R. §§ 4.40, 4.45, may 
be inadequate regardless of whether a maximum schedular 
rating under a diagnostic code based upon limitation of 
motion has been assigned. 

In determining whether a separate compensable rating may be 
assigned for upper extremity neurological impairment, 
consideration must also be given to 38 C.F.R. § 4.14 (2000) 
which provides that "[t]he evaluation of the same disability 
under various diagnoses is to be avoided" and thus precludes 
what is called pyramiding.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  "The critical element [in determining 
whether appellant's disabilities may be rated separately] is 
[whether any] of the symptomatology for any one of these [] 
conditions is duplicative of or overlapping with the 
symptomatology of the other [] conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In Bierman v. Brown, 6 Vet. App. 125 (1994) the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve) did not result in pyramiding if there 
was actual foot drop.  In this regard, a note to 38 C.F.R. 
§ 4.124a (2000), for rating peripheral neuropathy, states 
that "[w]hen the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree."  

Severe incomplete paralysis of the upper radicular group, 
middle radicular group, lower radicular group, radial or the 
median nerve warrants a 40 percent rating if effecting the 
minor upper extremity and 50 percent if effecting the major 
upper extremity.  Sixty (60) percent is warranted for 
complete paralysis of the minor upper extremity and 70 
percent for complete paralysis of the major upper extremity.  
38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8514, and 8515.  

Severe incomplete paralysis of all radicular nerve groups of 
the minor upper extremity warrants a 60 percent rating and 70 
percent if effecting the major upper extremity.  Complete 
paralysis of the minor upper extremity warrants an 80 percent 
rating and 90 percent if effecting the major upper extremity.  
38 C.F.R. § 4.124a, DC 8513.  

Severe incomplete paralysis of the musculocutaneous nerve or 
the long thoracic nerve of the major or minor upper extremity 
or complete paralysis of the minor upper extremity warrants a 
20 percent rating and 30 percent is warranted for complete 
paralysis of the major upper extremity.  38 C.F.R. § 4.124a, 
DCs 8517 and 8519.  

Severe incomplete paralysis of the ulnar nerve of the minor 
upper extremity warrants a 30 percent rating and 40 percent 
if effecting the major upper extremity.  Complete paralysis 
of the minor upper extremity warrants a 50 percent rating and 
60 percent if effecting the major upper extremity.  38 C.F.R. 
§ 4.124a, DC 8516.  

Severe incomplete paralysis of the circumflex nerve of the 
minor upper extremity warrants a 20 percent rating and 30 
percent if effecting the major upper extremity.  Complete 
paralysis of the minor upper extremity warrants a 40 percent 
rating and 50 percent if effecting the major upper extremity.  
38 C.F.R. § 4.124a, DC 8518.  

Under DC 5293 pronounced IVDS encompasses muscle spasm, disc 
space irregularity, and neurological findings at the site of 
disc pathology.  However, it also encompasses "symptoms 
compatible with sciatic [in this case upper extremity] 
neuropathy with characteristic pain."  The symptoms of upper 
extremity neuropathy would not, by themselves be isolated to 
the area of the cervical spine.  The reference to 
"characteristic pain" suggests that the 60 percent rating 
for pronounced IVDS encompasses sensory deficits from 
radiculopathy.  Moreover, muscle spasms have a distinctly 
orthopedic aspect, as indicated by the references thereto in 
other regulatory provisions, including 38 C.F.R. § 4.59 
(pertaining to painful motion from arthritis) and 38 C.F.R. 
§ 4. 71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides: "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

In short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasm have upon movement of the spine, 
as well as the neurologic aspects of IVDS, specifically the 
effect of some neuropathy effecting the upper extremities; 
and these are duplicative of or overlap with each other such 
that to assign separate ratings under DCs 5292/5295 and 5293 
based on these symptoms would be pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and for 
neurologic impairment.  As to this, if a 40 percent were 
assigned for any upper extremity neuropathy and this were to 
be combined under 38 C.F.R. § 4.25 (2000) with the highest 40 
percent schedular rating for the musculoskeletal involvement 
(orthopedic) aspect, the result would be a combined 60 
percent rating.  Thus, a 60 percent rating for pronounced 
IVDS has the same effect as the assignment of a 40 percent 
ratings for orthopedic aspects of discogenic disease and a 40 
percent rating for the neurological aspects of discogenic 
disease (i.e., peripheral neuropathy).  

In sum, if a rating of 50 percent or of 60 percent or higher 
were warranted for upper extremity neuropathy representing 
the neurologic aspects of cervical spine IVDS, this could 
then be combined (under 38 C.F.R. § 4.25) with a 40 percent 
evaluation for the orthopedic aspects of IVDS under DCs 5290 
or 5295.  The combined rating would then be substantially 
higher than the current 40 percent rating under DC 5293 and 
even higher than the maximum 60 percent assignable under DC 
5293.  

It is clear that the veteran has bilateral CTS.  CTS is a 
complex of symptoms resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  He 
continues to have this despite surgery for left CTS.  

A 40 percent rating under other DC's would encompass severely 
limited as well as painful motion, muscle spasm, listing of 
the spine, loss of lateral motion, osetoarthritic changes, 
and narrowing of the joint space.  The veteran's complaints 
of daily recurring attacks of pain, together with little 
intermittent relief, is encompassed in the 40 percent rating 
assigned under DC 5293 for IVDS.  

However, the veteran also has motor impairment, although 
minimal and involving only one upper extremity due to 
radicular neuropathy stemming from the service-connected IVDS 
of the cervical spine.  Further, he has diminution of 
reflexes, although none of the reflexes are absent.  On the 
other hand, the neurological impairment in his hands is 
indisputedly due to nonservice-connected bilateral CTS and 
may not be consider in rating the service-connected cervical 
spine disorder.  

Therefore, since the IVDS is manifested by pronounced 
symptoms which include appropriate neurological symptoms, a 
higher rating of 60 percent for pronounced IVDS is warranted.  
Because there is no severe incomplete nor complete paralysis 
of an upper extremity peripheral nerve, a separate 
compensable rating for peripheral neuropathy is not 
appropriate, and would violate the proscription against 
pyramiding of ratings set forth in 38 C.F.R. § 4.14.  

Extraschedular Rating

There remains the possibility of the assignment of a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) which provides that: 

"an extra-schedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards."  

38 C.F.R. § 3.321(b)(1).  

The Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

VAOGCPREC 36-97 focused upon circumstances where (as here) 
less that the maximum schedular rating under DC 5293 was 
assigned and, thus, the Board will consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 with respect to possible 
extraschedular entitlement.  

The service-connected cervical spine disability has not 
required frequent periods of hospitalization in recent years 
such as to render inapplicable the regular schedular rating 
criteria.  Likewise, the evidence overall establishes that it 
is a combination of the service-connected cervical spine 
disability and nonservice-connected disabilities which has 
caused marked interference with employment.  The March 1999 
examiner indicated that pain precluded the veteran's 
employment but it was not stated that this pain was due only 
to the service-connected cervical spine disorder, as opposed 
to pain from the veteran's multiple nonservice-connected 
disabilities which, by his own testimony, was the reason he 
received disability retirement.  Thus, an extraschedular 
rating in excess of 60 percent is not warranted.  


ORDER

A rating of 60 percent for cervical disc disease with spinal 
stenosis and degenerative arthritis with bilateral cervical 
radiculopathy is granted subject ot applicable laws and 
regulations governing the award of monetary benefits.  

		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


